Citation Nr: 0915222	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971 and from January 1991 to April 1991.  He also had 
service with the National Guard from 1984 to 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran attended his requested informal 
conference at the RO.  A report is associated with the claims 
file.  He agreed to appear for a VA examination for hearing 
loss in lieu of his requested hearing.  That examination was 
provided in March 2008.  As such, all due process with regard 
to the Veteran's hearing request has been met.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  There is no credible supporting evidence of a stressor.

3.  The Veteran does not have a hearing loss disability for 
VA purposes.

4.  A left shoulder disability was not manifest during the 
Veteran's first period of active service and is not related 
to the Veteran's first period of active service.

5.  There is clear and unmistakable evidence that the 
Veteran's left shoulder disability pre-existed his second 
period of service and did not increase in severity during the 
Veteran's second period of active service.

6.  A right knee disability was not manifest during service 
and is not related to the Veteran's service.

7.  Hypertension is not shown in service or within the 
initial post separation year, and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, and an organic disease of the nervous 
system was not manifest to a compensable degree within one 
year of separation. 38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  A left shoulder disability was not incurred in or 
aggravated by the Veteran's first period of active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  A left shoulder disability both clearly and unmistakably 
pre-existed the second period of service and was not 
aggravated therein; and the presumption of soundness at entry 
is rebutted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

6.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in December 2003 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate a claim for service connection.  He was 
also asked to submit information regarding his PTSD 
stressors.

While the Veteran was not provided with notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), his 
claims are being denied herein.  Therefore, no effective date 
or disability evaluation will be assigned.  As such, the 
absence of this notice constitutes harmless error.

Therefore, VCAA notice was provided prior to the initial 
adjudication of the Veteran's claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the hearing loss issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such 
examination was conducted by a medical professional who 
tested the Veteran's hearing in accordance with VA 
regulation.  As such, it is adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).  The Veteran was not afforded 
examinations with regard to his claims of entitlement to 
service connection for PTSD, a left shoulder disability, a 
right knee disability, and hypertension.  With regard to 
these claims, there is no evidence that any of these 
disabilities began in service.  Service treatment records are 
negative, and the Veteran has not alleged that these 
disabilities began during active service or during a period 
of active duty or inactive duty for training.  As such, 
examinations are not necessary.  McLendon v. Nicholson, 
supra.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.




Applicable Law and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and 
cardiovascular-renal disease, including hypertension, or an 
organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) ("an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status"); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes a 
diagnosis of PTSD during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Veteran's service records contain no evidence of 
treatment for PTSD or any psychological disability.  His 
April 1971 separation examination shows his psychiatric 
examination was normal.  On an April 1991 report of medical 
history, signed by the Veteran, he denied a history of 
depression or excessive worry.  His April 1991 psychiatric 
examination upon separation was normal.  His personnel 
records reveal he did not receive any decorations or medals 
indicative of combat service.

A May 2002 VA outpatient record shows the Veteran started 
experiencing insomnia after returning from Vietnam.  He 
avoided crowds.  While in Vietnam, he experienced mortar 
attacks.  Many soldiers died, including a best friend.  He 
has never sought treatment for this.  He complained of 
insomnia, nightmares, flashbacks, depression, nervousness, 
and intrusive thoughts of Vietnam.  The diagnosis was 
possible PTSD.

In December 2003, the RO sent the Veteran a notice letter 
that contained a PTSD questionnaire and asked him to provide 
details of stressful incidents in service that resulted in 
his PTSD.

In an August 2006 letter, the RO asked the Veteran to provide 
specific details of combat related incidents in service that 
resulted in his PTSD.

A March 2007 VA record shows the Veteran confirmed having 
served in a war zone and having received friendly and hostile 
fire.  He described one night when he called the base of a 
friend of his and found out he had been injured.  He 
travelled to his friend's base but was unable to speak to 
him.  Only later did he find out his friend had died.  
Following evaluation, a diagnosis of PTSD was given.

In an August 2008 letter, the RO asked the Veteran to provide 
specific details of the stressful events in service that led 
to his PTSD.

In February 2009, the RO made a formal finding that there was 
a lack of information required to verify stressors in 
connection with the Veteran's PTSD claim.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat, and the record establishes the Veteran was not 
involved in combat.  Rather, he reported that there were 
mortar attacks and that he was unable to speak to his friend 
before he died.  His assertions do not give rise to a finding 
of combat.  Furthermore, his service records do not contain 
any information that would suggest combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

While a diagnosis of PTSD is of record, the Veteran has not 
provided information regarding stressors with which VA may 
attempt verification.  He never submitted a stressor 
statement to the RO, despite having been requested to do so 
on at least three different occasions.  The only information 
of record regarding a possible stressor is the March 2007 VA 
record.  However, the Veteran did not identify with adequate 
specificity the unit, time and place of the events.  The 
statements are of non-combat stressors and require credible 
supporting evidence.  Here, there is no credible supporting 
evidence, and there is inadequate information upon which to 
perform a search.  In a formal finding dated in February 
2009, the RO's JSRRC (Joint Services Records Research Center) 
Coordinator also determined that the information provided by 
the Veteran was insufficient to conduct a search for 
verification.

In sum, there is no credible supporting evidence of a 
stressor, and the appellant was not in combat.  The evidence 
preponderates against the Veteran's claim, and it must be 
denied.


Hearing Loss Disability

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2008), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling."  Citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the Veteran incurred a bilateral hearing 
loss disability.  In Hensley, the Court recognized that a 
veteran, for VA purposes, can have abnormal hearing, which is 
not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  Active service 
and National Guard records show the Veteran never 
demonstrated a hearing loss disability for VA purposes.

In April 1971, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
N/A
0
LEFT
0
0
N/A
0


In April 1991, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
10 
10
10
LEFT
15
10
15
15


In June 2001, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
10
20
LEFT
20
15
10
25


The March 2008 VA examination report showed that the Veteran 
had abnormal hearing but not a hearing loss disability for 
which service connected may be granted.  See id.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
25
30
LEFT
20
15
20
25


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

Specifically, none of the auditory thresholds in any of the 
frequencies was 40 decibels or greater.  Also, only one of 
the auditory thresholds in the right ear and none in the left 
ear were 26 decibels or greater.  Additionally, the speech 
recognition scores were both higher than 94 percent.

All evidence of record shows that the Veteran's hearing loss 
does not meet the requirements to be considered a disability 
for VA purposes in accordance with 38 C.F.R. § 3.385.  Thus, 
the Veteran has not established that he has a bilateral 
hearing loss "disability" for VA purposes.  Because the 
evidence establishes that the Veteran does not have a 
bilateral hearing loss disability for VA purposes, the claim 
must be denied.

In reaching this decision, the Board notes that the Veteran's 
hearing is not normal and that there is sensorineural hearing 
loss.  However, an organic disease of the nervous system was 
not manifest within one year of separation, and despite his 
decrease in auditory acuity, such does not rise to the level 
of disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral hearing 
loss.  The claim is denied.


Left Shoulder

First Period of Service

The Veteran first served on active duty from September 1968 
to June 1971.  The treatment records from the Veteran's first 
period contain no evidence of symptoms or treatment related 
to the Veteran's left shoulder.  When examined for separation 
in April 1971, the Veteran's upper extremities were normal.  

With regard to this period of service, the Board finds that 
any currently diagnosed left shoulder disability was not 
shown in service and is not due to service.  There is no 
evidence of any treatment during this time period, and the 
Veteran's left shoulder was normal upon separation.  The 
Veteran has not contended that a shoulder disability was 
incurred during this period of service.  Therefore, the 
evidence preponderates against the claim, and service 
connection is not warranted for a left shoulder disability as 
due to the Veteran's first period of active service.


Second Period of Service

The Veteran served on active duty from January to April 1991.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b) (2008).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

An entrance examination for the Veteran's second period of 
service is not of record.  As such, the Board finds that the 
presumption of soundness attaches to this period of service, 
with regard to the Veteran's left shoulder.

National Guard records show that an examination report dated 
in May 1986 indicates the Veteran had a scar of the left 
shoulder.  His upper extremities were normal.  It was noted 
that he was status post Putti-Platt procedure on the left to 
correct recurrent dislocations.  The surgery was in November 
1985, and the Veteran was cleared by the orthopedic surgeon 
in November 1986.  An August 1988 National Guard record shows 
the Veteran had left shoulder surgery in 1984.  He denied any 
problem with the left shoulder.  On examination, there was no 
instability, and all motion was complete except external 
rotation, which was limited to 30 degrees.  He was negative 
for apprehension, and there was normal strength.  Current x-
rays of the left shoulder were negative.  An August 1988 
report of examination shows the Veteran reported dislocation 
of the shoulder beginning in 1972 with ten recurrences until 
his surgery.  He had no further dislocations since.  

Based on this evidence, the Board finds that there is clear 
and unmistakable evidence that the Veteran's left shoulder 
disability existed prior to his second period of active 
service.  Numerous National Guard documents show the Veteran 
underwent left shoulder surgery in 1984 or 1985.  The Veteran 
reported this history during an August 1988 examination.  A 
scar was shown on examination in May 1986.  The Veteran is 
certainly competent to report that he underwent left shoulder 
surgery.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The 
left shoulder scar and National Guard records corroborate the 
assertion that the Veteran underwent left shoulder surgery 
prior to his second period of active service.  As such, the 
Board finds that there is clear and unmistakable evidence 
that a left shoulder disability existed prior to the second 
period of active service.

We also conclude that there is clear and unmistakable 
evidence that the shoulder was not aggravated during the 
second period of service.  Active duty records for the second 
period of service contain no evidence of treatment for or 
symptoms of a left shoulder disability.  The April 1991 
examination noted the scar on the left shoulder and indicated 
the Veteran's upper extremities were normal.  The Veteran 
denied a history of a painful or "trick" shoulder.  His 
left shoulder underwent no increase during this time period.  
The Veteran has not stated that his left shoulder disability 
increased in severity during his second period of active 
service.  Therefore, the Board concludes that there is clear 
and unmistakable evidence that a left shoulder disability was 
not aggravated by the Veteran's second period of service.  As 
such, the two-step presumption of soundness for this period 
of service is rebutted.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.

A May 2002 VA outpatient record shows the Veteran had pain in 
the left shoulder.

Based on this evidence, the Board finds that the Veteran's 
left shoulder disability both clearly and unmistakably 
existed prior to his second period of service and was not 
aggravated therein.  Furthermore, there is no evidence that a 
left shoulder disability is due to disease or injury incurred 
during a period of ACDUTRA or INACDUTRA.  Therefore, any 
residuals of the Veteran's left shoulder surgery, including a 
scar, do not warrant service connection.


Right Knee

The Veteran's active service records contain no evidence of 
complaints or treatment regarding his right knee.

The April 1971 separation examination shows that examination 
of the Veteran's lower extremities was normal.

The April 1991 service examination showed that examination of 
the Veteran's lower extremities was normal.  On a signed 
statement, the Veteran denied a medical history of a 
"trick" or locked knee.

A May 2002 VA outpatient record shows the Veteran complained 
of right knee pain.

In a March 2005 National Guard document, the Veteran reported 
a history of knee trouble and knee surgery.  Notes indicated 
the Veteran had undergone right knee surgery.  All previous 
National Guard and active service records show there are no 
complaints regarding the right knee.  On all examinations, 
his lower extremities were normal.

With regard to the Veteran's claim, there is no evidence that 
a right knee disability was incurred during active service, 
ACDUTRA, or INACDUTRA.  The only records referencing the 
Veteran's right knee are the May 2002 VA record showing right 
knee pain, and the March 2005 National Guard record showing a 
history of knee surgery.  The Veteran has provided no other 
information regarding his surgery, including the cause or the 
date.  Furthermore, regarding his complaints of pain in the 
right knee, there is an absence of an identified disease or 
injury.  At this time, there is no reliable evidence of right 
knee disease or injury during the first period of service.  
Therefore, service connection is not warranted for right knee 
pain.

Thus, the evidence preponderates against the Veteran's claim, 
and it must be denied.


Hypertension

The Veteran's active duty service records contain no evidence 
of treatment for hypertension.  Upon separation in April 
1971, the Veteran's blood pressure was 116/64.  In numerous 
subsequent service documents, the Veteran denied a history of 
high or low blood pressure.  When examined for separation in 
April 1991, the Veteran's blood pressure was 120/70.  In a 
June 2001 service record, the Veteran reported a history of 
high or low blood pressure.  In a March 2005 record, he 
denied a history of this disorder.

A May 2002 VA outpatient record shows the Veteran indicated 
he had hypertension in 2001, when asked to give his personal 
history.  His blood pressure was 140/90, and the diagnosis 
was hypertension.

After having reviewed the record, the Board concludes that 
all of the evidence of record shows the Veteran was first 
diagnosed with hypertension in 2001.  This was reported by 
the Veteran in May 2002 and is also reflected in the service 
records.  All prior records are negative for diagnosis or 
manifestations of hypertension.  The Veteran did not manifest 
his hypertension until more than one year following 
separation from either of his periods of active duty.  The 
Veteran has not contended that his hypertension began during 
active service.

The evidence shows the Veteran's hypertension was diagnosed 
in 2001.  However, there is no competent evidence showing 
that the Veteran's hypertension was incurred in or aggravated 
during active service, ACDUTRA, or as a result of an injury 
incurred during INACDUTRA.  There is no competent evidence of 
hypertension within one year of separation from active duty.  
The Veteran has not contended that it began during such a 
period of service, and the service records only show the 
Veteran reporting a history of this disorder.  There are no 
service records showing treatment for hypertension.  As such, 
in the absence of any evidence to the contrary, the Board 
finds that the preponderance of the evidence is against the 
claim.  It must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for hypertension is denied.







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


